                                                             1   DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                             2   SCOTT R. LACHMAN, ESQ.
                                                                 Nevada Bar No. 12016
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                             6   Email: scott.lachman@akerman.com
                                                             7   Attorneys for Defendant Hartford Underwriters
                                                                 Insurance Company
                                                             8

                                                             9
                                                                                                  UNITED STATES DISTRICT COURT
                                                            10
                                                                                                         DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                            11
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                      LAS VEGAS, NEVADA 89134




                                                                 The Estate of Egon Klementi by and through the         Case No.: 3:18-cv-00169-MMD-WGC
AKERMAN LLP




                                                                 Special Administrator Elfriede Klementi and
                                                            13   Elfriede Klementi, individually:
                                                            14
                                                                                                  Plaintiff,            STIPULATION           AND      PROTECTIVE
                                                            15                                                          ORDER
                                                                 v.
                                                            16
                                                                 Hartford Underwriters Insurance Company, a
                                                            17   Connecticut Corporation; Jeffrey Spencer; Does
                                                                 1-XXX; and ABC Corporations A-Z; inclusive.
                                                            18

                                                            19                                    Defendants.
                                                            20

                                                            21                Defendant Hartford Underwriters Insurance Company and Plaintiffs the Estate of Egon

                                                            22   Klementi by and through the Special Administrator Elfriede Klementi and Elfriede Klementi

                                                            23   stipulate to the following Protective Order:

                                                            24                To expedite the flow of discovery, facilitate the prompt resolution of disputes over

                                                            25   confidentiality, adequately protect material claimed to be confidential, and ensure protection is

                                                            26   afforded only to material so designated, it is, pursuant to the Court’s authority under FED. R. CIV. P.

                                                            27   26(c), ORDERED this Protective Order shall govern the disclosure, handling and disposition of

                                                            28   documents in this litigation as follows:

                                                                 47529658;1
                                                                 47686583;1
                                                             1                1.    Application.

                                                             2                1.1   This Protective Order shall govern any document, information or other material that
                                                             3   is designated as containing “Confidential Information” as defined herein, and is produced in
                                                             4   connection with this litigation by any person or entity (the “producing party”), whether in response
                                                             5   to a discovery request, subpoena or otherwise, to any other person or entity (the “receiving party”)
                                                             6   regardless of whether the person or entity producing or receiving such information is a party to this
                                                             7   litigation.
                                                             8                2.    Definitions.
                                                             9                2.1   Confidential Information. “Confidential Information” shall mean and include,
                                                            10   without limitation, any non-public information that concerns or relates to the following areas:, trade
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                            11   secrets as defined by NRS 600A.030(5); confidential practices and procedures; personal
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   information as defined by NRS 603A.040; commercial, financial, pricing, budgeting, and/or
                      LAS VEGAS, NEVADA 89134
AKERMAN LLP




                                                            13   accounting information; confidential information about existing and potential customers; marketing
                                                            14   studies, performance projections, business strategies, decisions and and/or negotiations in forming
                                                            15   policies and procedures; personnel compensation; and confidential proprietary information about
                                                            16   affiliates, parents, subsidiaries and third-parties with whom the parties to this action have or have
                                                            17   had business relationships.
                                                            18                2.2   Documents. As used herein, the term “documents” includes all writings, records,
                                                            19   files, drawings, graphs, charts, photographs, e-mails, video tapes, audio tapes, compact discs,
                                                            20   electronic messages, other data compilations from which information can be obtained and other
                                                            21   tangible things subject to production under the Federal Rules of Civil Procedure.
                                                            22                3.    Initial Designation.
                                                            23                3.1   Good Faith Claims. Claims of confidentiality will be made only with respect to
                                                            24   documents, other tangible things and information that the asserting party has a good faith belief are
                                                            25   within the definition set forth in subparagraph 2.1 of this Protective Order. Objections to such
                                                            26   claims made pursuant to paragraph 5, below, shall also be made only in good faith.
                                                            27   …
                                                            28
                                                                                                                    2
                                                                 47529658;1
                                                                 47686583;1
                                                             1                3.2    Produced Documents. A party producing documents that it believes constitute or

                                                             2   contains Confidential Information shall state that the material is being produced under this

                                                             3   Protective Order by describing the documents or materials to be treated as confidential in writing,

                                                             4   by page or bates number wherever possible and/or shall produce copies bearing a label that contains

                                                             5   or includes language substantially identical to the following:

                                                             6                                                     CONFIDENTIAL

                                                             7                This label shall be affixed in a manner that does not obliterate or obscure the contents of the

                                                             8   copies. If any person or party makes copies of documents designated as containing Confidential

                                                             9   Information, the copying person or party shall mark each such copy as containing Confidential

                                                            10   Information in the same form as the Confidentiality notice on the original document.
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                            11                A party producing documents that are stored on electronic, magnetic, optical or other non-
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   paper media, such as compact discs, DVD’s, video tapes and audio tapes (collectively, “data storage
                      LAS VEGAS, NEVADA 89134
AKERMAN LLP




                                                            13   devices”) shall designate the data storage device as containing Confidential Information, by affixing

                                                            14   a label or stamp to the data storage device in the manner described above at the time copies of such

                                                            15   data storage devices are produced. Nothing in this means of production eliminates or otherwise

                                                            16   reduces a party’s obligation to mark individual files or documents so produced as Confidential if

                                                            17   feasible. If the receiving party or other persons or entities to whom disclosure is authorized pursuant

                                                            18   to subparagraph 7.1 make a copy of any data storage device designated by the producing party as

                                                            19   containing Confidential Information, the receiving party or other authorized person shall mark each

                                                            20   such copy as containing Confidential Information in the same form as the confidentiality notice on

                                                            21   the original data storage device produced. If the receiving party or other authorized person prints

                                                            22   out or otherwise makes copies of the documents or information stored on such data storage device,

                                                            23   the receiving party or other authorized person shall mark each page so copied with the label or

                                                            24   stamp specified in subparagraph 3.2.

                                                            25                3.3    Interrogatory Answers. If a party answering an interrogatory or other discovery

                                                            26   demand believes that its answer contains Confidential Information, it shall state so in the

                                                            27

                                                            28
                                                                                                                       3
                                                                 47529658;1
                                                                 47686583;1
                                                             1   interrogatory response, and that portion of the response will be entitled to the protections of this

                                                             2   order.

                                                             3                3.4   Inspection of Documents. In the event a party elects to produce files and records for

                                                             4   inspection and the requesting party elects to inspect them, no designation of Confidential

                                                             5   Information needs to be made in advance of the inspection. For purposes of such inspection, all

                                                             6   material produced shall be considered as Confidential Information. If the inspecting party selects

                                                             7   specified documents to be copied, the producing party shall designate Confidential Information in

                                                             8   accordance with subparagraph 3.2 at the time the copies are produced.

                                                             9                3.5   Deposition Transcripts. The party asserting confidentiality shall state on the record

                                                            10   the portions it deems confidential. The failure to designate testimony on the record as confidential
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                            11   shall be a waiver unless the designating party notifies all other parties and files a motion to
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   designate the testimony as confidential within 5 days of the notification.
                      LAS VEGAS, NEVADA 89134
AKERMAN LLP




                                                            13                3.6   Inadvertent Failure to Designate. Inadvertent failure to identify documents or things

                                                            14   as “Confidential” pursuant to this Protective Order shall not constitute a waiver of any otherwise

                                                            15   valid claim for protection, provided that the provisions of this paragraph are satisfied. If the

                                                            16   designating party discovers that information should have but was not designated “Confidential” or

                                                            17   of the designating party receives notice that would enable the designated party to learn that it has

                                                            18   disclosed such information, the designating party must immediately notify all other parties. In such

                                                            19   event, within seven (7) calendar days of notifying all other parties, the designating parties must also

                                                            20   provide copies of the “Confidential” information designated in accordance with this Protective

                                                            21   Order. After receipt of such re-designated information, the “Confidential” information shall be

                                                            22   treated as required by this Protective Order, and the receiving party(ies) shall promptly, and in no

                                                            23   event more than fourteen (14) calendar days from the receipt of the re-designated information,

                                                            24   return to the designated party all previously produced copies of the same unlegended documents or

                                                            25   things, or certify that such unlegended documents have been destroyed and/or deleted. he

                                                            26   designating party and the parties may agree to alternative means. The receiving party(ies) shall

                                                            27   receive no liability, under this Protective Order or otherwise, for any disclosure of information

                                                            28
                                                                                                                     4
                                                                 47529658;1
                                                                 47686583;1
                                                             1   contained in unlegended documents or things occurring before the receiving party was placed on

                                                             2   notice of the designating party’s claims of confidentiality.

                                                             3                Nothing in this provision shall be construed to act as a “clawback” or otherwise require the

                                                             4   non-designating party to withdraw or seal documents filed with the Court that were not designated

                                                             5   as confidential when filed, but were later designated as “Confidential” by the designating party.

                                                             6                4.     Designations by Another Party.

                                                             7                4.1    Notification of Designation. If a party other than the producing party believes that a
                                                             8   producing party has produced a document that contains or constitutes Confidential Information of
                                                             9   the non-producing party, the non-producing party may designate the document as Confidential
                                                            10   Information by so notifying all parties in writing within fourteen (14) days of service of the
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                            11   document. This time frame does not apply to “Personal Information” as defined by NRS 603A.040,
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   but, the designation of Confidential Information beyond the fourteen (14) day period only applies to
                      LAS VEGAS, NEVADA 89134
AKERMAN LLP




                                                            13   the specific information deemed to be “Personal Information” as defined by NRS 603A.040 and not
                                                            14   to the entirety of the document. Without redaction of the “Personal Information” as defined by NRS
                                                            15   603A.040, any document containing such information must be treated as Confidential as set forth
                                                            16   herein. If the “Personal Information” as defined by NRS 603A.040 is redacted, then the document
                                                            17   may be treated as non-confidential.
                                                            18                4.2    Return of Documents; Non-disclosure. Whenever a party other than the producing
                                                            19   party designates a document produced by a producing party as Confidential Information in
                                                            20   accordance with subparagraph 4.1, each party receiving the document shall either add the
                                                            21   Confidential Information designation in accordance with subparagraph 3.2 or substitute a copy of
                                                            22   the document bearing such designation for each copy of the document produced by the producing
                                                            23   party. Each party shall destroy all undesignated copies of the document or return those copies to the
                                                            24   producing party, at the direction of the producing party. If during the fourteen (14) day designation
                                                            25   period a party discloses a produced document to a person authorized to receive Confidential
                                                            26   Information under subparagraph 7.1, and that document is subsequently designated as Confidential
                                                            27   Information in accordance with subparagraph 4.1, the disclosing party shall cause all copies of the
                                                            28
                                                                                                                      5
                                                                 47529658;1
                                                                 47686583;1
                                                             1   document to be destroyed or returned to the producing party, at the direction of the producing party.

                                                             2   The party may thereafter disclose a copy of the document that has been marked as Confidential

                                                             3   Information by the designating party, in accordance with subparagraphs 3.2 and 7.1.

                                                             4                5.    Objections to Designations. Any party objecting to a designation of Confidential

                                                             5   Information, including objections to portions of designations of multi-page documents, shall notify
                                                             6   the designating party and all other parties of the objection in writing up to and through trial of the
                                                             7   matter. This notice must specifically identify each document that the objecting party in good faith
                                                             8   believes should not be designated as Confidential Information and provide a brief statement of the
                                                             9   grounds for such belief. In accordance with the Federal Rules of Civil Procedure governing
                                                            10   discovery disputes, the objecting and the designating parties thereafter shall confer within ten (10)
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                            11   days after the date of such objection in an attempt to resolve their differences. If the parties are
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   unable to resolve their differences, the objecting party shall have twenty one (21) days after the
                      LAS VEGAS, NEVADA 89134
AKERMAN LLP




                                                            13   conference concludes to file with the Court a motion to remove the Confidential Information. If an
                                                            14   objection is served within forty-two (42) days of trial, the objecting party must file its motion to
                                                            15   remove the Confidential Information designation within half of the remaining time before trial, and
                                                            16   the meet-and-confer period shall be shortened accordingly. Where a party authored, created, owns,
                                                            17   or controls a document, information or other material that another party designates as Confidential
                                                            18   Information, the party that authored, created, owns, or controls the Confidential Information may so
                                                            19   inform the objecting party and thereafter shall also be considered a designating party for purposes
                                                            20   of this paragraph.
                                                            21                All documents, information and other materials initially designated as Confidential
                                                            22   Information shall be treated as such in accordance with this Protective Order unless and until the
                                                            23   Court rules otherwise, except for deposition transcripts and exhibits initially considered as
                                                            24   containing Confidential Information under subparagraph 3.5, which will lose their confidential
                                                            25   status after twenty-one (21) days unless so designated as Confidential Information. If the Court
                                                            26   rules that a designation should not be maintained as to a particular document, the producing party
                                                            27

                                                            28
                                                                                                                   6
                                                                 47529658;1
                                                                 47686583;1
                                                             1   shall, upon written request by a party, provide that party a copy of that document without the

                                                             2   designation described in subparagraph 3.2.

                                                             3                If an objecting party elects not to make such a motion with respect to documents within

                                                             4   twenty one (21) days after the conference, information or other materials to which an objection has

                                                             5   been made, the objection shall be deemed withdrawn. The designating party shall have twenty one

                                                             6   (21) days to respond to the objecting party’s motion. If no response is filed by the designating party

                                                             7   within twenty one (21) days, the designating party shall be deemed to have consented to the

                                                             8   objecting party’s motion pursuant to LR 7-2(d).

                                                             9                6.     Custody. All Confidential Information and any and all copies, extracts and

                                                            10   summaries thereof, including memoranda relating thereto, shall be retained by the receiving party in
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                            11   the custody of counsel of record, or by persons to whom disclosure is authorized under
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   subparagraph 7.1.
                      LAS VEGAS, NEVADA 89134
AKERMAN LLP




                                                            13                7.     Handling Prior to Trial.
                                                            14                7.1    Authorized Disclosures. Confidential Information shall be disclosed by the receiving
                                                            15   party only to the following persons:
                                                            16                a.     Counsel for the parties in this litigation, including their associates, clerks, paralegals,
                                                            17   and secretarial personnel;
                                                            18                b.     Qualified persons taking testimony in this litigation involving such Confidential
                                                            19   Information, and necessary stenographic, videotape and clerical personnel;
                                                            20                c.     Experts and their staff who are retained by counsel as expert witnesses for a party in
                                                            21   this litigation;
                                                            22                d.     Experts and their staff who are consulted by counsel for a party in this litigation;
                                                            23                e.     Parties to this litigation, limited to the named party and, if that party is a corporate
                                                            24   entity, a limited number of employees of the corporate entity and its insurers;
                                                            25                f.     Designated in-house counsel and a limited number of assistants, administrative or
                                                            26   otherwise;
                                                            27

                                                            28
                                                                                                                        7
                                                                 47529658;1
                                                                 47686583;1
                                                             1                g.     Outside vendors employed by counsel for copying, scanning and general handling of

                                                             2   documents;

                                                             3                h.     Any person of whom testimony is taken regarding the Confidential Information,

                                                             4   except that such person may only be shown Confidential Information during his/her testimony, and

                                                             5   may not retain a copy of such Confidential Information; and

                                                             6                i.     This Court and this Court’s staff, subject to the Court’s processes for filing materials

                                                             7   under seal.

                                                             8                Such disclosures are authorized only to the extent necessary to investigate, prosecute, or

                                                             9   defend the litigation.

                                                            10                Confidential Information may not be disclosed to persons under subparagraphs (c) or (d)
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                            11   until the receiving party has obtained a written acknowledgment from the person receiving
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   Confidential Information, in the form of the Declaration attached hereto as Exhibit A, that he or she
                      LAS VEGAS, NEVADA 89134
AKERMAN LLP




                                                            13   has received a copy of this Protective Order and has agreed to be bound by it. A party who discloses

                                                            14   Confidential Information in accordance with subparagraph 7.1 shall retain the written

                                                            15   acknowledgment from each person receiving Confidential Information, shall maintain a list of all

                                                            16   persons to whom a receiving party has disclosed Confidential Information and identify what

                                                            17   documents have been disclosed, and shall furnish the written acknowledgments and disclosure list

                                                            18   to opposing counsel as follows: (i) for a person under subparagraph (c), within thirty (30) days after

                                                            19   the person signs the Declaration; and (ii) for a person under subparagraph (d), within thirty (30)

                                                            20   days after the matter is finally concluded. Disclosure of Confidential Information to this Court,

                                                            21   including judicial staff, shall be made in accordance with subparagraph 7.4 of this Protective Order.

                                                            22   …

                                                            23   …

                                                            24   …

                                                            25   …

                                                            26   …

                                                            27   …

                                                            28
                                                                                                                       8
                                                                 47529658;1
                                                                 47686583;1
                                                             1                7.2   Unauthorized Disclosures. All persons receiving Confidential Information under the

                                                             2   terms of this Protective Order are under the jurisdiction of the state courts and U.S. federal courts

                                                             3   located in Nevada for all matters arising from the improper disclosure or use of such information. If

                                                             4   Confidential Information is disclosed to any person other than in the manner authorized by this

                                                             5   Protective Order, the party or person responsible for the disclosure, and any other party or person

                                                             6   who is subject to this Protective Order and learns of such disclosure, shall immediately bring such

                                                             7   disclosure to the attention of the designating party. Without prejudice to other rights and remedies

                                                             8   of the designating party, the responsible party or person shall make every effort to obtain and return

                                                             9   the Confidential Information and to prevent further disclosure on its own part or on the part of the

                                                            10   person who was the unauthorized recipient of such information.
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                            11                7.3   Court Filings. In the event any Confidential Information must be filed with the Court
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   prior to trial, the proposed filing shall be accompanied by a motion to file the Confidential
                      LAS VEGAS, NEVADA 89134
AKERMAN LLP




                                                            13   Information under seal that complies with Local Rule 10-5(b) and a proposed order, and the

                                                            14   application and proposed order shall be directed to the judge to whom the Confidential Information

                                                            15   is directed. This provision is applicable to briefs, memoranda, and other filings which quote,

                                                            16   summarize, or describe Confidential Information.

                                                            17                8.    Care in Storage. Any person in possession of Confidential Information produced by

                                                            18   another party shall exercise reasonable and appropriate care with regard to the storage, custody,
                                                            19   copying, and use of such information to ensure that the confidential and sensitive nature of same is
                                                            20   maintained.
                                                            21                9.    Handling During Trial. Confidential Information that is subject to this Order may
                                                            22   be marked and used as trial exhibits by either party, subject to terms and conditions as imposed by
                                                            23   the Court upon application by any party.
                                                            24   …
                                                            25   …
                                                            26   …
                                                            27   …
                                                            28
                                                                                                                    9
                                                                 47529658;1
                                                                 47686583;1
                                                             1                10.   No Implied Waivers. This Protective Order shall not be interpreted as a waiver of

                                                             2   the right to object, under applicable law, to the furnishing of information in response to discovery

                                                             3   requests or to object to a requested inspection of documents or facilities. Parties producing

                                                             4   Confidential Information in this litigation are doing so only pursuant to the terms of this Protective

                                                             5   Order. The taking of any action in accordance with the provisions of this Protective Order shall not

                                                             6   be interpreted as a waiver of any claim or position or defense in this action, or any other actions.

                                                             7                11.   No Admission. The designation of any item as Confidential Information shall not be

                                                             8   construed as an admission that such material, or any testimony concerning such material, would be

                                                             9   admissible in evidence in this litigation or in any other proceeding.

                                                            10                12.   Inadvertent Disclosure. Nothing in this Protective Order abridges applicable law
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                            11   concerning inadvertent disclosure of a document that the Disclosing Party believes contains
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   attorney-client communications, attorney work product, or otherwise privileged information. If a
                      LAS VEGAS, NEVADA 89134
AKERMAN LLP




                                                            13   party inadvertently discloses documents or information subject to a claim of privilege or work

                                                            14   product protection, such disclosure will not waive otherwise applicable claims of privilege or work

                                                            15   product protection under applicable law. Upon discovery by the Receiving Party, or receipt of

                                                            16   written notice from the Disclosing Party identifying privileged or protected Documents that were

                                                            17   inadvertently produced, the receiving party shall within seven (7) business days either: (a) return or

                                                            18   certify the destruction of all such documents, all copies, and any work product or portions of any

                                                            19   work product containing or reflecting the contents of the subject materials; or (b) after attempting to

                                                            20   resolve any dispute with opposing counsel informally, file a motion to challenge the assertion of

                                                            21   privilege and tender the subject documents for in camera review with the motion. The moving party

                                                            22   shall do nothing to compromise the privilege claim until the Court rules on said motion and the

                                                            23   opportunity for appellate review is exhausted or the issue is otherwise resolved.

                                                            24                13.   Parties’ Own Documents. This Protective Order shall in no way restrict the parties

                                                            25   in their use of their own documents and information, and nothing in this Protective Order shall

                                                            26   preclude any party from voluntarily disclosing its own documents or information to any party or

                                                            27   nonparty.

                                                            28
                                                                                                                   10
                                                                 47529658;1
                                                                 47686583;1
                                                             1                14.   Motion by Third Party to Compel Production of Confidential Information. If
                                                             2   any third party subpoenas Confidential Information from a party to this action or moves to compel a
                                                             3   party to this action to produce any such information, such party shall immediately notify the parties
                                                             4   who originally produced and/or designated such information that a subpoena has been served or a
                                                             5   motion has been made in order to allow the parties who originally produced and/or designated such
                                                             6   information the opportunity to seek a protective order or oppose the motion or application. If,
                                                             7   within fourteen (14) days after receiving notice of a subpoena seeking Confidential Information
                                                             8   from a receiving party, the party who originally produced and/or designated such information fails
                                                             9   to move for a protective order, the party subject to the subpoena may produce said information. In
                                                            10   addition, if a party is ordered to produce Confidential Information covered by this Protective Order,
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                            11   then notice and, if available, a copy of the order compelling disclosure shall immediately be given
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   the parties who originally produced and/or designated such information. Nothing in this Protective
                      LAS VEGAS, NEVADA 89134
AKERMAN LLP




                                                            13   Order shall be construed as requiring the party who is ordered to produce such Confidential
                                                            14   Information to challenge or appeal any order requiring the production of such information or to
                                                            15   subject himself/herself to any penalty for non-compliance with any legal process or seek any relief
                                                            16   from the Court.
                                                            17                15.   No Effect on Other Rights. This Protective Order shall in no way abrogate or
                                                            18   diminish any pre-existing contractual, statutory, or other legal obligations or rights of any party
                                                            19   with respect to Confidential Information.
                                                            20                16.   Modification. In the event any party hereto seeks a Court order to modify the terms
                                                            21   of this Protective Order, or seeks a protective order which incorporates the terms and conditions of
                                                            22   this Protective Order said party shall make such request by written stipulation or noticed motion to
                                                            23   all parties that must be served and filed in accordance with local court rules.
                                                            24                17.   Handling Upon Conclusion of Litigation. All parties, counsel, and persons to
                                                            25   whom disclosure was made agree to return and/or destroy all Confidential Information to the
                                                            26   designating party within thirty (30) days of the conclusion of litigation between the parties,
                                                            27   including final appellate action or the expiration of time to appeal or seek further review. In
                                                            28
                                                                                                                   11
                                                                 47529658;1
                                                                 47686583;1
                                                             1   addition, counsel shall certify in writing that all such Confidential Information has been returned

                                                             2   and/or destroyed. Counsel for each party also shall contact each person to whom that party has
                                                             3   provided a copy of any Confidential Information and request the documents be returned. In lieu of
                                                             4   returning Confidential Information, the person or party in possession of such information may elect
                                                             5   to destroy it. If the person or party in possession of Confidential Information elects to destroy it
                                                             6   rather than return it, that person or party must notify the designating party in writing of the
                                                             7   destruction of the information within ninety (90) days of the conclusion of litigation between the
                                                             8   parties, including final appellate action or the expiration of time to appeal or seek further review.
                                                             9   18. Survival of the Terms of this Protective Order. Even after the termination of this litigation,
                                                            10   the confidentiality obligations imposed by this Protective Order shall remain in effect until a
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                            11
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                 Designating Party otherwise in writing or a court order otherwise directs.
                                                            12
                      LAS VEGAS, NEVADA 89134
AKERMAN LLP




                                                            13    DATED this 30th of January, 2019.                   DATED this 30th of January, 2019.

                                                            14    AKERMAN LLP                                         LEVERTY & ASSOCIATES LAW CHTD.

                                                            15    /s/ Scott R. Lachman______________                  /s/ William R. Ginn_______________
                                                                  Darren T. Brenner, Esq., NV Bar No. 8386            Vernon E. Leverty, Esq., NV Bar No. 1266
                                                            16    Scott R. Lachman, Esq., NV Bar No. 12016            Patrick R. Leverty, Esq., NV Bar No. 8840
                                                                  1635 Village Center Cir., Ste. 200                  William R. Ginn, Esq., NV Bar No. 6989
                                                            17    Las Vegas, Nevada 89134                             Jess P. Rinehart, Esq., NV Bar No. 11697
                                                                  Attorneys for Defendant                             832 Willow Street
                                                            18                                                        Reno, NV 89502
                                                            19                                                        Attorneys for Plaintiffs
                                                            20                                            ORDER
                                                            21          Paragraph 7.3 is modified to reflect that any motion regarding filing confidential information
                                                            22   and motions to seal shall comply with LR IA 10-5 and the requirements of Kamakana v. City and
                                                                 County of Honolulu, 447 F.3d 1172 (9th Cir. 2006). See also, Center for Auto Safety v. Chrysler
                                                            23   Group, LLC, 809 F.3d 1092, 1097 (9th Cir. 2016).

                                                            24           Paragraph 18 is modified to reflect that although the parties may agree to be bound by the
                                                            25   confidentiality terms of this Order beyond the conclusion of this lawsuit, the dismissal of this action
                                                                 will terminate the jurisdiction of this court.
                                                            26
                                                                         DATED: January 31, 2019.
                                                            27

                                                            28                                                         ______________________________________
                                                                                                                       UNITED STATES MAGISTRATE JUDGE

                                                                                                          12
